Citation Nr: 0912922	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  08-23 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder ("PTSD").


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel







INTRODUCTION

The Veteran served on active duty service from May 1979 to 
February 1982.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a January 2008 rating decision 
issued by the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in St. Louis, Missouri, which denied 
the Veteran's claim for service connection for PTSD.  


FINDING OF FACT

On January 13, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the Veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The Veteran has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


